UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4033


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

OSCIEL GARCIA ESTRADA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:11-cr-00123-F-1)


Submitted:   August 8, 2013                 Decided:   August 16, 2013


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


C. Burell Shella, SHELLA, HARRIS & AUS, PC, Durham, North
Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Osciel Garcia Estrada pleaded guilty to conspiracy to

possess with intent to distribute cocaine, in violation of 21

U.S.C. § 846 (2006).                   The district court sentenced Estrada to

140    months      of   imprisonment            and     he    now    appeals.        Appellate

counsel has filed a brief pursuant to Anders v. California, 386

U.S.    738     (1967),       questioning           whether        Estrada’s    sentence     is

reasonable.        Estrada filed a pro se supplemental brief raising

additional sentencing issues.                       In addition, the Government has

filed a motion to dismiss the appeal based on the waiver in the

plea agreement.              For the reasons that follow, we affirm the

conviction and dismiss Estrada’s appeal of his sentence.

              Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                                     United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                                  A waiver

will preclude appeal of a specific issue if the waiver is valid

and    the    issue     is    within          the   scope     of    the   waiver.       United

States v.       Blick,       408       F.3d    162,     168    (4th    Cir.    2005).        The

question      of   whether         a   defendant        validly      waived    his   right   to

appeal is a question of law that this court reviews de novo.

Id. at 168.

              “The validity of an appeal waiver depends on whether

the defendant knowingly and intelligently agreed to waive the

right to appeal.”            Id. at 169 (citation omitted).                     To determine

                                                    2
whether a waiver is knowing and intelligent, we examine “the

totality    of     the    circumstances,         including       the   experience     and

conduct of the accused, as well as the accused’s educational

background       and     familiarity         with    the     terms     of     the    plea

agreement.”        United States v. General, 278 F.3d 389, 400 (4th

Cir.   2002)     (internal      quotation        marks     and   citation     omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Rule 11

colloquy,    the    waiver      is    both   valid    and    enforceable.           United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United

States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

            In addition, the purpose of the Fed. R. Crim. P. 11

colloquy is to ensure that the plea of guilt is entered into

knowingly and voluntarily.              See United States v. Vonn, 535 U.S.

55, 58 (2002).         Accordingly, prior to accepting a guilty plea, a

trial court, through colloquy with the defendant, must inform

the defendant of, and determine that he understands, the nature

of   the   charges       to   which   the    plea    is    offered,     any   mandatory

minimum penalty, the maximum possible penalty he faces, and the

various rights he is relinquishing by pleading guilty.                          Fed. R.

Crim. P. 11(b).          The court also must determine whether there is

a factual basis for the plea.                    Id.; United States v. DeFusco,

949 F.2d 114, 120 (4th Cir. 1991).



                                             3
            We have thoroughly reviewed the record and conclude

that the district court fully complied with the requirements of

Rule 11.         We further conclude that Estrada’s guilty plea and

waiver of his appellate rights was knowing, intelligent, and

voluntary.        The appellate waiver included Estrada’s right to

appeal     any    sentence       imposed,       except     a    sentence     above    the

advisory Guidelines range.               Here, the district court sentenced

Estrada within the advisory Guidelines range and, therefore, he

has waived appellate review of his sentence.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.         Accordingly, we affirm the conviction, grant the

Government’s motion to dismiss in part, and dismiss Estrada’s

appeal of his sentence.               This court requires that counsel inform

Estrada, in writing, of the right to petition the Supreme Court

of the United States for further review.                         If Estrada requests

that   a   petition      be    filed,    but     counsel       believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                          Counsel’s motion

must   state     that    a     copy    thereof    was    served    on     Estrada.        We

dispense     with       oral    argument       because     the     facts     and     legal




                                            4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                AFFIRMED IN PART;
                                                DISMISSED IN PART




                                5